Citation Nr: 1140360	
Decision Date: 10/31/11    Archive Date: 11/07/11

DOCKET NO.  07-27 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an eye disorder, to include as secondary to service-connected posttraumatic stress disorder.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The Veteran had active military service from February 1968 to April 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2006 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in Cleveland, Ohio.  In that decision, the RO denied entitlement to service connection for pigment epithelial detachment (PED) (claimed as central serous retinopathy (CSR)), to include as secondary to posttraumatic stress disorder (PTSD).  

In July 2008, the Veteran and his wife testified before the undersigned Veterans Law Judge at a hearing at the RO.  A transcript of that hearing has been associated with the claims file.  During the hearing, the Veteran contended that his currently diagnosed CSR was due to steroid injections he received at a VA Medical Center (VAMC) in 2003.  In its October 2008 remand, the Board construed these statements as raising a claim of entitlement to benefits pursuant to 38 U.S.C.A. § 1151 for an eye disorder incurred as a result of VA medical treatment in 2003, and this § 1151 claim was referred to the RO for appropriate action.  The claim was once again referred to the RO for appropriate action in a May 2010 Board remand.  However, there is no evidence of record showing that the RO addressed the aforementioned claim.  Thus, as the issue of entitlement to benefits pursuant to 38 U.S.C.A. § 1151 for an eye disorder incurred as a result of VA medical treatment in 2003 has not yet been adjudicated by the RO, it is again referred to the RO for any appropriate action, but given the action taken herein, the claim to the extent it appears to be raised, may be moot.      


FINDING OF FACT

The relevant competent evidence is in relative equipoise as to whether the Veteran's eye disorders, diagnosed as central serous retinopathy and pigment epithelial detachment, have been aggravated by his service-connected PTSD. 

CONCLUSION OF LAW

With application of the doctrine of reasonable doubt, the Veteran's eye disorders, diagnosed as central serous retinopathy and pigment epithelial detachment, are secondary to his service-connected PTSD.  38 U.S.C.A. §§ 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.310(a) (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

As discussed in more detail below, sufficient evidence is of record to grant the claim for service connection for eye disorders, diagnosed as central serous retinopathy and pigment epithelial detachment, on the basis that they have been aggravated by the service-connected PTSD.  Therefore, no further development is needed with regard to the Veteran's appeal. 


II. Factual Background

The Veteran's service treatment records are negative for any complaints or findings of eye disorders, including CSR and PED.  

By a March 1998 rating decision, the RO granted service connection for PTSD.  

In January 2006, the Veteran filed a claim of entitlement to service connection for an eye disorder, to include as secondary to service-connected PTSD.  Specifically, he stated that he had recently been diagnosed with CSR.  The Veteran noted that he had a cyst behind his left eye/retina and that as a result, he had blurred vision and fluid coming out of his left eye.  According to the Veteran, one of the causes of CSR was stress.  The Veteran reported that he experienced stress and anxiety due to his service-connected PTSD and that as a result, it was his contention that his PTSD contributed to his eye disorder. 

VA Medical Center (VAMC) outpatient treatment records, dated from July 2003 to August 2006, show that in July 2003, the Veteran underwent an optometry consultation for glasses.  Following the ophthalmological examination, the diagnosis was pigment epithelial detachment versus central serous retinopathy. 

Private medical records, dated from July 2003 to October 2006, show diagnoses for both pigment epithelial detachment and central serous retinopathy.

In March 2006, the Cole Eye Institute of the Cleveland Clinic Foundation submitted an unsigned copy of a VA Form 21- 4142, Authorization and Consent to Release Information.  In the form, it was noted that the Veteran had CSR in the left eye and that the condition was associated with steroids, neuroleptic drugs, and/or hypertension.  It was also reported that the manifestation in the left eye was not treatable. 

In May 2006, the Veteran underwent a VA PTSD examination.  In the examination report, the examiner stated that the Veteran had provided copies of printouts from the internet regarding CSR.  The examiner indicated that according to the printouts, CSR could be caused by "high blood levels of epinephrine and selected hormones" and that "patients with central serous retinopathy live[d] under high levels of stress."  The exact cause of CSR was, however, "highly controversial."  In the printouts, it was reported that it was "not clear whether emotional stress also triggered that form of retinopathy, although some experts suspect[ed] a link."  The examiner stated that the Veteran reportedly had noticed an association with the severity of his CSR symptoms and his stress levels. 

After the Veteran's May 2006 PTSD examination, the RO determined that the examination was inadequate because the examiner did not provide an opinion as to whether the Veteran's CSR was at least as likely as not due to or aggravated by his service-connected PTSD.  Thus, the examiner from the Veteran's May 2006 VA PTSD examination subsequently provided an addendum to the May 2006 examination report.  In the addendum, the examiner stated that although the Veteran did not have high levels of stress and anxiety, he appeared to be more affected by domestic stress related to his wife and children than by his PTSD directly. However, the examiner noted that the Veteran's PTSD was more likely than not complicating his overall stress and anxiety.  According to the examiner, individuals with PTSD often were more acutely affected by additional stressors.  In the Veteran's case, his additional domestic and situational stressors were most likely affecting him to a greater degree than what would otherwise be present, were it not for his PTSD.  Therefore, the examiner noted that since stress and anxiety were felt to be causative agents in CSR, it was his opinion that the Veteran's CSR was as likely as not caused by his service-connected PTSD. 

In June 2006, the Veteran underwent a VA eye examination.  At that time, the examiner stated that VAMC outpatient treatment records showed that in July 2003, the Veteran was diagnosed with pigment epithelial detachment versus central serous retinopathy of the left eye.  The Veteran was subsequently referred for an urgent fluorescein angiography.  The fluorescein angiogram was reviewed by a retinal specialist from a private hospital who listed the findings of pigment epithelial detachment within the macula of the left eye, as well as "similar findings of pigment epithelial detachment" of the right eye.   The Veteran continued to receive treatment at the VAMC, and in November 2002, he was examined by a Dr. S.H., who was a retinal specialist.  Dr. H. agreed with the diagnosis of epithelial detachment in both eyes.  Dr. H. also stated that "the lesion" of the left eye was consistent with familial polypoidal choriovasculopathy.  Following the physical examination of the Veteran's eyes, the examiner diagnosed him with pigment epithelial detachment in both eyes.  According to the examiner, those detachments appeared consistent with the 2003 VAMC outpatient treatment records.  The examiner opined that given the diagnosis of pigment epithelial detachment, along with Dr. H.'s assessment of the familial vasculopathy for the left eye, it was less likely than not that the pigment epithelial detachments were associated with the service-connected PTSD. 

At the time of the Veteran's July 2008 Travel Board hearing, he submitted a private medical statement from J.S., M.D., of the Cole Eye Institute, dated in July 2008.  In the statement, Dr. J.S. reported that the Veteran was being seen at the Vitreoretinal Section of the Cole Eye Institute, and that he had a history of central serous retinopathy that was untreatable.  

In October 2009, the Veteran was afforded another VA eye examination.  The Board notes that this examination was conducted by the same optometrist who conducted the June 2006 VA examination.  The optometrist essentially reiterated his June 2006 conclusions that the Veteran had retinal pigment epithelial detachment in the left eye that was not related to his PTSD.  

A VA eye examination was conducted in June 2010.  At that time, the examiner stated that she had reviewed the Veteran's claims file.  Following the eye examination, the examiner diagnosed the Veteran with PED of the left eye.  The examiner noted that the Veteran's PED had been previously attributed to both CSR and polypoidal choroidal vasculopathy.  In regard to the question of whether it was at least as likely as not that the Veteran's PED and/or CSR were caused or aggravated by his PTSD, the examiner reported that she was unable to answer that question without resorting to mere speculation because the Veteran had findings and risk factors consistent with both conditions.  In addition, the examiner stated that she was not a retina specialist and did not have access to ancillary testing such as fluorescein angiography or high resolution imaging.  The examiner opined that if the Veteran's PED was secondary to his CSR, then stress (as in this case from PTSD) could certainly be a factor.  However, there were conflicting diagnoses.       


III. Pertinent Law and Regulations

Service connection may be established for disability resulting from personal injury or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 ; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) . 

Service connection may also be established on a secondary basis for a disability which is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by a service-connected disability or (b) aggravated by a service- connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439, 488   (1995) (en banc).  The Court of Appeals for Veterans' Claims (Court) has held that, when aggravation of a veteran's non-service-connected disability is proximately due to or the result of a service-connected disease or injury, it too shall be service connected, at least to the extent of the aggravation.  Allen, 7 Vet. App. at 439.     

Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to implement the holding in Allen v. Brown, 7 Vet. App. 439 (1995) for secondary service connection on the basis of the aggravation of a nonservice-connected disorder by service-connected disability.  See 71 Fed. Reg. 52744  (2006).  That amendment imposed additional burdens on a claimant seeking to show that a service-connected disease or injury aggravated disability for which service connection had not yet been established.  The appropriate version of § 3.310 in the instant case is that version effective when the Veteran filed his claim in January 2006, because that version is more favorable to the Veteran.  See Landgraf v. USI Film Products, 511 U.S. 244 (1994); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a veteran seeks benefits and the evidence is in relative equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 



IV. Analysis

In the instant case, the record contains evidence of current diagnoses of central serous retinopathy, as well as pigment epithelial detachment.  In the June 2010 VA examination report, wherein the examiner diagnosed the Veteran with PED of the left eye, the examiner also noted that Veteran's PED had been previously attributed to CSR.  Thus, the Board finds that any discussion of the Veteran's CSR would also encompass his PED.

The record contains no evidence or argument to support a finding or claim that the Veteran's eye disorders, currently diagnosed as central serous retinopathy and pigment epithelial detachment, were incurred in service.  Accordingly, service connection on a direct basis pursuant to 38 C.F.R. § 3.303 is not established.  

With respect to the Veteran's claim on a secondary basis, the Veteran contends that his service-connected PTSD aggravates his eye disorders, diagnosed as central serous retinopathy and pigment epithelial detachment.  After reviewing the evidence of record and granting the Veteran the benefit of the doubt, the Board finds that the Veteran's eye disorders, currently diagnosed as central serous retinopathy and pigment epithelial detachment, are secondary to his service-connected PTSD.  See 38 U.S.C.A. § 5107(b) (there need not be a preponderance of the evidence in the veteran's favor, but only an approximate balance of the positive and negative evidence).  In this regard, the Board finds that the evidence does not show that the Veteran's eye disorders, diagnosed as central serous retinopathy and pigment epithelial detachment, were directly caused by his service-connected PTSD.  However, with respect to the question of aggravation, the Board finds that the relevant evidence is in approximate equipoise as to whether the Veteran's service-connected PTSD has aggravated his eye disorders, currently diagnosed as central serous retinopathy and pigment epithelial detachment, and therefore supports the Veteran's claim on a secondary basis.  See 38 U.S.C.A. § 5107(b).  

In regard to the evidence that supports the Veteran's secondary service connection claim on the basis of aggravation, the Board notes that in the May 2006 VA examination report, the examiner stated that upon a review of copies of printouts from the internet regarding CSR, which were provided by the Veteran, CSR could be caused by "high blood levels of epinephrine and selected hormones" and that "patients with central serous retinopathy live[d] under high levels of stress."  In the printouts, it was reported that it was "not clear whether emotional stress also triggered that form of retinopathy, although some experts suspect[ed] a link."  The examiner stated that the Veteran reportedly had noticed an association with the severity of his CSR symptoms and his stress levels.  In this regard, the Board notes that the Veteran is competent to report his personal observations.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In addition, in the addendum from the examiner from the Veteran's May 2006 VA examination, although the examiner stated that the Veteran appeared to be more affected by domestic stress rather than by his PTSD directly, the examiner also reported that the Veteran's PTSD was more likely than not complicating his overall stress and anxiety.  According to the examiner, the Veteran's domestic stress was most likely affecting him to a greater degree than what would otherwise be present, were it not for his PTSD.  The examiner then noted that since stress and anxiety were felt to be causative agents in CSR, it was his opinion that the Veteran's CSR was as likely as not caused by his service-connected PTSD.  The Board notes that although the examiner's opinion appears to support the contention that the Veteran's PTSD caused his CSR, when read within the context of the examiner's previous statements regarding how the Veteran's PTSD aggravated his other stressors, such as domestic stressors, the Board accepts the opinion as evidence in support of the Veteran's contention that his PTSD causes increased stress, which in turn aggravates his CSR.  

The Board also recognizes that in the June 2010 VA examination report, the examiner stated that he could not answer the pertinent question of whether it was at least as likely as not that the Veteran's PED and/or CSR were caused or aggravated by his PTSD, without resorting to mere speculation.  In this regard, a finding of service connection may not be based on a resort to speculation or remote possibility.  See 38 C.F.R. § 3.102 (2010).  However, the examiner also stated that if the Veteran's PED was secondary to his CSR, then stress (as in this case from PTSD) could certainly be a factor.  This statement tends to support the claim and buttress the opinion of the earlier examiner.      

Contraindicating entitlement is the opinion from the examiner who conducted the June 2006 and October 2009 VA eye examinations.  In the June 2006 and October 2009 VA examination reports, the examiner diagnosed the Veteran with PED and opined that it was less likely than not that the PED was associated with the Veteran's service-connected PTSD.  However, this opinion is inadequate for many reasons.  In this regard, the Board observes that the examiner did not explain his rationale for his conclusion that the Veteran's PED was not related to the service-connected PTSD.  In addition, he did not address the question of whether the Veteran's PTSD had aggravated his PED, pursuant to the holding in Allen, 7 Vet. App. at 439.     

In light of the above, the Board finds that in reading all of the opinions together, what emerges is positive and negative evidence that is in relative equipoise as to whether the Veteran's eye disorders, currently diagnosed as central serous retinopathy and pigment epithelial detachment, have been aggravated by his service-connected PTSD.  Therefore, the Board finds that, with application of the doctrine of reasonable doubt, service connection for eye disorders, diagnosed as central serous retinopathy and pigment epithelial detachment, as secondary to the Veteran's service-connected PTSD is warranted.  See 38 U.S.C.A. § 5107(b) ; 38 C.F.R. §§ 3.102, 3.310. 






	(CONTINUED ON NEXT PAGE)






ORDER

Service connection for eye disorders, diagnosed as central serous retinopathy and pigment epithelial detachment, as secondary to service-connected PTSD, is granted subject to the regulations governing the payment of monetary benefits. 








____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


